Citation Nr: 0311400	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-04 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of fracture, right 
little finger.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).


FINDINGS OF FACT

1.  The veteran has no clinically identified impairment of 
the right little finger; he has full range of motion of this 
finger and the medical evidence shows no evidence of 
ankylosis, either favorable or unfavorable.

2.  The evidence does not show that the veteran's right 
little finger disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

3.  The evidence does not support a finding that the veteran 
ever in Vietnam or that he engaged in combat with the enemy 
during his military service.

4.  The veteran's alleged Vietnam stressors are inherently 
incredible due to the fact that there is no credible evidence 
to support his claim that he ever served in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's right little finger disability have not been met 
under the old or revised schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5227 
(2001 & 2002), 5230 (2002).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2002).

3.  PTSD was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The two issues on appeal will 
then be separately considered.  

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits, and 
it redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in September 1996 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The current standard of review for all claims is as follows:  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the veteran was advised in October 1996 
of his right to submit evidence in support of his claim for 
service connection for PTSD, to include details of his 
alleged in-service stressors.  Crucially, in March 2003, the 
Board sent the veteran a letter detailing the requirements of 
the VCAA, including the responsibilities of VA and the 
veteran with respect to obtaining evidence.  The veteran was 
specifically informed of the evidence needed to substantiate 
his claims, and that VA would assist him in obtaining 
evidence if he provided the proper information and release 
forms.  

In response, the RO received notice from the veteran in April 
2003 that he had no additional evidence to submit other than 
a copy of a military driver's license issued to him that had 
been stamped, "Danang AB, Vietnam".  He had previously 
submitted a copy of this in February 2003 along with a waiver 
of the RO's initial consideration in favor of immediate 
appellate review by the Board.  In October 2002, the veteran 
had indicated that he no evidence to submit in support of his 
claims other than a copy of the aforementioned Vietnam-
stamped drivers license, which he was then attempting to 
locate.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims.  

The Board notes further that the VCAA notification letter 
sent to the veteran in March 2003 essentially complied with 
the recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003), as interpreted by the 
VA's General Counsel's in VAOPGCPREC 1-2003 (May 21, 2003).  
The Board is legally obligated to follow the precedent 
opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  Although the letter requested a response within 
30 days, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  
As noted above, the veteran submitted with his February 2003 
statement a waiver of the RO's consideration of the 
photocopied Vietnam-stamped drivers license in favor of 
immediate review on appeal by the Board, and in direct 
response to the VCAA notice letter sent to him by the Board, 
he indicated that he no additional information to submit in 
support of his claims.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied and that the Board may proceed to decide his claims 
with further administrative delay.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that in connection with the development and 
adjudication of the claims on appeal, the veteran has been 
provided with VA compensation examinations with respect to 
his service-connected right little finger disability and 
PTSD.  The RO has also obtained VA and private medical 
records.  The veteran has not identified any additional 
evidence which exists and needs to be obtained.  

Moreover, the Board believes the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of these claims.  He was informed of his right to a hearing 
and was presented several options for presenting personal 
testimony  He has not requested a hearing before the Board.  

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of fracture, right 
little finger.

Relevant Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).

The percentage ratings in the Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2002).
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. §§ 4.1, 4.41 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Rating musculoskeletal disabilities

The Court has held that the evaluation of a disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that a disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, this regulation states that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

The veteran's service-connected right fifth metacarpal 
fracture residuals are rated by analogy to 38 U.S.C.A. § 
4.71a, Diagnostic Code 5227 (2002) [ankylosis of finger].  
See 38 C.F.R. § 4.20 (2002) [when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

According to the schedular criteria, ankylosis of the fifth 
finger of either the major or minor extremity, warrants a 
noncompensable (zero percent) evaluation.  If the ankylosis 
is extremely unfavorable, the disability is to be evaluated 
as amputation.  See Note, 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2001).

In classifying the severity of ankylosis or limitation of 
motion of single digits and combinations of digits under the 
old version of the Schedule, ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  Extremely unfavorable 
ankylosis will be rated as amputation.

In May 2002, during the pendency of the appeal, the rating 
criteria for ankylosis and limitation of motion of the 
fingers and thumb were revised, effective August 26, 2002.  
See 67 Fed. Reg. 48784-48787 (May 16, 2002).  The RO 
addressed these changes in its August 2002 supplemental 
statement of the case.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby]. 

The Schedule provides a new diagnostic code, Code 5230, for 
limitation of motion of an individual finger.  The criteria 
under Code 5230 specifically provide that any limitation of 
motion of the little finger (major or minor) is rated zero 
percent disabling.

The Court has indicated that a change in the law during the 
pendency of an appeal entitles the claimant to application of 
the version of the schedule that is most favorable to his 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, the Board notes that the schedular ratings 
applicable to the veteran's right little finger disability 
did not substantively change as a result.  Unfavorable or 
favorable ankylosis of the little finger is rated zero 
percent disabling for the major or minor hand under both the 
former and current rating criteria.  Under a new diagnostic 
code (5230) for limitation of motion of individual fingers, 
the revised criteria provide a zero percent rating for the 
little finger of the major or minor hand for "any limitation 
of motion." Thus, because there are no substantive 
differences between the amended provisions of the Schedule 
and the prior version with respect to the ratings pertaining 
to the disability at issue herein, neither the old nor the 
new criteria are "more favorable" to the veteran.  

Factual background

The veteran was examined by VA for compensation purposes in 
November 1996.  On the neurological examination, it was found 
that the veteran had decreased touch over the second finger 
of the right hand, but no specific findings were reported 
with regard to the little finger of the right hand.  The 
veteran did not report any specific complaints with regard to 
his old fracture injury of the right little finger.  

The veteran was also examined in connection with a VA general 
medical examination in November 1996, which noted his account 
of a little tenderness in the right little finger and the 
examiner's observation that the finger appeared somewhat 
thickened.  The examiner noted no limitation of motion in the 
finger and normal flexion and extension as well.  X-rays 
taken of the right little finger in connection with this 
examination were interpreted as showing an old fracture of 
the fifth metacarpal as evidenced by bony angulation without 
significant loss of bone length and an otherwise unremarkable 
bone and soft tissue structure.

The balance of the medical evidence obtained in connection 
with this claim, to include VA and private in/outpatient 
treatment reports dated from 1988 to 1996, is entirely 
negative for any complaints or treatment of this disability.

Analysis

The veteran is seeking an increased rating for service-
connected right little finger fracture residuals.  He has 
offered little in the way of any specific contentions 
regarding the disabling nature of his right little finger 
disability.  The record shows that he stated in his Form 9 
substantive appeal of April 1998 that consideration should 
have been accorded to the clinical findings noted on the 
November 1996 VA neurological examination where it was 
reported that he had decreased sensation of touch over his 
right second finger.  He has not submitted any additional 
evidence or argument regarding this claim since April 1998.  
There is no medical evidence detailing any treatment for this 
disability. 

The veteran's accredited representative recently asked for a 
new compensation examination based solely on the passage of 
time.  See the VA Form 646 dated in December 2002.  However, 
the Board notes that there is no requirement in the law, VA 
regulations or Court jurisprudence that a new examination be 
conducted just because time has elapsed.  Cf. Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) [where record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination].  
In this case, there is no indication that the veteran's 
service-connected right little finger disability has changed 
since the 1996 VA examinations.  Indeed, it appears from the 
veteran's silence on the matter and the fact that he has not 
sought medical treatment for the service-connected right 
little finger disability that there are no current problems 
associated therewith.  Accordingly, the Board concludes that 
another examination is not "necessary".  See 38 C.F.R. 
§ 3.159.  As the Court has stated: "The VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

Schedular considerations

A noncompensable (zero percent) rating is currently in effect 
for the veteran's right little finger disability under the 
provisions of Diagnostic Code 5227.  As discussed above, 
under old version of Code 5227, in effect prior to the August 
2002 revisions to the Schedule, ankylosis of any finger other 
than the thumb, index finger or middle finger was not 
compensable, unless such ankylosis was extremely unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001).  Under the 
revised Schedule, effective from August 26, 2002, either 
favorable or unfavorable ankylosis of the major or minor 
little finger is rated zero percent disabling under Code 5227

The Schedule provides a new diagnostic code, Code 5230, for 
limitation of motion of an individual finger.  The criteria 
under Code 5230 specifically provide that any limitation of 
motion of the little finger (major or minor) is rated zero 
percent disabling.

Under the August 2002 version of the Schedule, VA must also 
consider whether an evaluation as amputation is warranted and 
whether an evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation for the service-connected 
right little finger disability under the old or new 
provisions of Diagnostic Codes 5227 and the new Diagnostic 
Code 5230.  There is no evidence showing that the veteran has 
ankylosis of the right little finger, either favorable or 
unfavorable.  Nor is there any evidence of any clinically 
identified impairment, to include limitation of motion or any 
evidence of bone loss or deformity sufficient to consider 
rating the disability as an amputated finger.  

In light of the above findings, which show no ankylosis or 
any limitation of motion, the Board concludes that the 
disability picture does not support entitlement to an 
increased rating for the right little finger.  As noted 
above, the old and revised rating criteria provide no basis 
to award a compensable evaluation in the absence of any 
reported ankylosis or limitation of motion of the veteran's 
right hand.  

Based on the medical findings noted on the 1996 VA exams, it 
appears the veteran has no clinically identified impairment 
of his right little finger due to the old fracture injury.  
Moreover, there is no other evidence, in the form of more 
recent treatment records or even the veteran's own 
statements, which suggests that any current pathology related 
to the right little finger injury exists.  Consequently, a 
compensable disability evaluation is not warranted under 38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2001 & 2002) or 
Diagnostic Code 5230 (2002).

Esteban considerations

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The Court also indicated in Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) that a separate compensable rating can 
be assigned for arthritis based on X- ray findings and 
painful motion under 38 C.F.R. § 4.59 when involving a major 
joint or group of joints.  

In this case, however, there is no evidence showing any 
arthritic changes in the veteran's right little finger.  
Moreover, since this finger is not a major joint or group of 
joints, see 38 C.F.R. § 4.45(f) (2001), a separate evaluation 
would not in any case be warranted.

DeLuca considerations

As noted above, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40 & 
4.45 (2002) is warranted in order to compensate a veteran for 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement when the 
rating code under which the veteran is rated does not 
contemplate these factors.  DeLuca, 8 Vet. App. 202 (1995).

In this case, however, a zero percent rating is the maximum 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5227, 5230 
(2001 & 2002).  In light of the Court's holding in Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997), the veteran is not 
entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 
4.45 [if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

In summary, the Board concludes that a preponderance of the 
evidence is against the veteran's claim for a compensable 
disability evaluation for the service-connected right little 
finger disability.  The Board concludes that the medical 
findings from the 1996 VA examinations are most probative of 
the current level of disability.  It should be emphasized 
that the diagnoses and clinical findings rendered on these VA 
examinations are consistent with the veteran's unremarkable 
recent medical history and are uncontradicted by any other 
medical evidence of record.  It does not appear that the 
veteran has recently referred to any problems caused by his 
service-connected right little finger disability.  The 
benefit sought on appeal is accordingly denied.

Extraschedular rating

It is noted that the RO did not refer this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(2002).  See Statement of Case under cover letter dated in 
March 1998.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1).  See also VAOPGCPREC 6-96 [although 
the Board has no authority to grant an extraschedular rating 
in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper].  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The pertinent 
regulation, 
38 C.F.R. § 3.321(b)(1), provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  The RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 
"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

As fully detailed above, the medical evidence does not 
reflect that the veteran's right little finger disability is 
severe enough to warrant even a compensable schedular rating.  
Indeed, the Board is hard pressed to identify and current 
problems associated with the veteran's service-connected 
right little finger disability.  The Board finds no evidence 
of an exceptional disability picture as manifested by related 
factors such as marked interference with employment or 
frequent hospitalizations.  The veteran has never required 
inpatient hospitalization since service for this disability.  
Indeed, he has not claimed any specific treatment in the 
years after service for this disability or even any current 
medication use.  With respect to employment, there is no 
evidence or information regarding his employment situation.  

For these reasons, the Board finds that the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his service-connected right little finger 
disability.  In the absence of any evidence that actually 
shows that this disability is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, an extraschedular rating on the basis of employment 
handicap is not in order.

2.  Entitlement to service connection for PTSD.

Factual Background

The veteran's service medical records do not contain any 
references to treatment or
Diagnosis of any psychiatric disability.

The veteran's Department of Defense Form 214 (DD Form 214) 
indicates that he 
ad no service in Indochina.  The veteran's DD Form 214 also 
shows no decorations
or awards which are indicative of combat status.

The veteran filed his original claim seeking entitlement to 
service connection for PTSD in September 1996.  As noted 
above, the RO sent the veteran a stressor-development letter 
in October 1996, which in pertinent part, asked him to 
provide specific details of his alleged stressors.  The 
record does not show that he responded to this inquiry.  

Thereafter, the RO obtained VA outpatient treatment reports 
dated from August 1995 to October 1996, a statement from a VA 
social worker dated in November 1996, and the reports of VA 
compensation examinations conducted in November 1996.  The 
outpatient reports described treatment primarily for 
depression and polysubstance abuse.  A report dated in 
February 1996 listed PTSD as one of his problems, although no 
specific stressors were identified in the report.  The report 
from the VA social worker also described treatment for PTSD.  
It was specifically mentioned that the veteran was a "combat 
Vietnam veteran" who was struggling with sleep disturbance 
and "frequent intrusive symptoms".  No additional details 
were provided regarding the content of these intrusive 
symptoms.

A VA psychiatric examination of the veteran was completed in 
November 1996.  On that examination, the veteran's chief 
complaint was "I've got this depression and the nightmares 
all from Vietnam".  He attributed his problems to a number 
of stressful incidents from Vietnam: witnessing of a lot of 
injuries and killings, particularly from rocket attacks; an 
incident when he was in Da Nang when a rocket hit 30 feet 
away but did not detonate; and an incident when a friend 
named "F.G." died in his arms during a ground attack on his 
convoy moving to Hoi City.  He indicated that this incident 
occurred in February of 1972.  Based on these accounts, 
together with the clinical findings on the examination, the 
examiner diagnosed the veteran with PTSD and dysthymic 
disorder secondary to PTSD.  He also diagnosed mixed 
substance abuse, in remission.  In the discussion section of 
the report, the examiner indicated, "[the veteran] did 
apparently experience stressors in Vietnam sufficient to 
diagnose the [PTSD] and its secondary depression."

As noted above, the RO denied the veteran's claim of service 
connection for PTSD in a rating decision issued in December 
1996.  In his notice of disagreement, the veteran clarified 
the history he provided at the time of the above-cited VA 
PTSD examination, stating that the friend who died in his 
arms was actually named "F.B." and that the year of his 
death was 1970.  He stated that he was then on TDY with the 
5th Tactical Support Group, U. S. Air Force, which was based 
at Clark Air Force Base in the Philippines.  In response to 
this information, the RO sent the veteran a letter in April 
1998 asking him to provide the dates he was TDY to Vietnam 
while assigned to the 5th Tactical Support Group.  The 
veteran's response to the RO's second letter regarding his 
Vietnam TDY was contained in his Form 9 substantive appeal of 
April 1998; he again clarified that the friend who died in 
his arms in Vietnam was F.B. and that the correct year of his 
death was 1970.  The veteran did not, however, provide dates 
of his purported service in Vietnam.  

Thereafter, following a series of additional development 
actions, to include obtaining the unit history for the 
veteran's unit, the 5th Tactical Support Group, and 
confirmation that there were no morning reports available for 
Air Force personnel after June 1966 (which pre-dated the 
veteran's military service), the RO received a stressor-
verification response from the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) in February 2001.  In 
this report, USASCRUR verified that Corporal F.M.B. from the 
veteran's hometown, died on February [redacted], 1970 in Binh Duong 
Province due to non-hostile causes.  USASCRUR also stated in 
its report that the location of Corporal B.'s death did not 
match the information provided by the veteran (the veteran 
stated that he died in Hue City, which is located in the 
northern part of the I Corps Tactical Zone in Vietnam, while 
the death actually occurred in Binh Duong Province, which is 
located in the III Corps Tactical Zone of Vietnam).  USASCRUR 
further noted that Corporal B. was a member of the United 
States Army.  

As noted above, the RO confirmed its prior denial of the 
veteran's claim in a supplemental statement of the case 
issued in August 2002.  In response, the record shows that 
the veteran submitted a copy of a driver's license issued in 
his name in February 1971 that was stamped "Danang AB, 
Vietnam" on the back side of the license.  

The veteran also submitted to the RO additional statements 
from the above-cited VA social worker, which were dated in 
January 1997 and August 1997, each of which essentially re-
stated what this social worker had reported in her prior 
statement of November 1996, namely, that the veteran was 
receiving treatment for symptoms of PTSD due to "warzone 
experience," which had worsened in severity following his 
abstinence from psychoactive substances.  

Relevant law and regulations

Service connection - in general

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Specific criteria to establish service connection for PTSD

According to VA regulations entitlement to service connection 
for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2002); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Combat status

With respect to stressors, section 3.304(f), as amended, 
provides that if the evidence establishes that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b) (West 2002) and Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  The fact 
that the appellant served in a "combat area" or "combat 
zone" does not mean that he himself engaged in combat with 
the enemy.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other supportive evidence.  See VAOPGCPREC 12-
99.

With respect to non-combat stressors, the Court has held that 
credible supporting evidence of a non-combat stressor may be 
obtained from service records or other sources.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
also held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2002).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

As noted above, service connection for PTSD requires three 
elements:  (1) medical evidence diagnosing PTSD; (2) a 
finding of combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. App. 389 
(1996).  The Board may deny a claim based on the absence of 
one or more of these elements.  

PTSD diagnosis

The medical records arguably indicate that a diagnosis of 
PTSD has been established.  The Board is of course aware that 
other diagnoses, to include substance abuse, appear in the 
record.  However, the former requirement in 38 C.F.R. 
§ 3.304(f) of a "clear" diagnosis of PTSD has been 
eliminated.  The first element has therefore arguably been 
met.

Stressors

The Board initially finds that the veteran did not engage in 
combat with an enemy, as defined by the General Counsel in 
VAOPGCPREC 12-99, cited above.  First, his military 
occupational specialty of radio relay maintenance repairman 
in the United States Air Force is not consistent with combat 
service.  Second, none of the veteran's awarded medals or 
decorations show combat service.  Third, there is no 
indication in the official service medical and personnel 
records or the unit history reports for the 5th Tactical 
Support Group that the veteran personally engaged in combat 
with the enemy.  

The veteran has himself attempted to establish combat status 
by furnishing rather vague statements which purport to place 
him in Vietnam, where he was allegedly subjected to various 
stressors.  On this point, it is highly significant that he 
did not provide specific details of alleged stressors 
involving rocket attacks that he claims he experienced in 
Vietnam, notwithstanding the fact that he was specifically 
advised by the RO that he needed to provide detailed 
information (dates, locations, etc.) in order to verify these 
stressors.  The Board notes in this connection that the Court 
has held that the duty to assist is not a one-way street; if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Zarycki, 
6 Vet. App. at 100.    

The Board observes in passing that this case is somewhat 
similar to Samuels v. West, 11 Vet. App. 433, 436 (1999) 
[where a veteran sought service connection for post- 
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors]. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's implied contention that 
he engaged in combat with the enemy within the meaning of VA 
law and regulations.  Because the evidence does not support a 
conclusion that he personally engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence that the alleged stressors actually occurred in 
order to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 
Vet. App. at 395).  There is, however, no evidence which 
serves to corroborate the veteran's claimed stressors.  

First, there is the matter of the veteran's alleged presence 
in Vietnam.  As indicated above, he has been noticeably vague 
concerning dates, places and circumstances surrounding his 
alleged deployment to Vietnam.  None of the official records 
suggest that he was in Vietnam.  He has proffered a drivers 
license with the notation on the obverse side "Danang AB 
Vietnam", but such evidence, alone, does not serve to place 
him at that location.  The copy of the drivers license lacks 
probative value in light of official evidence that he was not 
in Vietnam at all.    

Regarding the alleged stressor involving the death of 
Corporal B. in his arms, the Board finds that the veteran's 
statement to be inherently incredible.  First, service by the 
veteran in Vietnam is not shown by the evidence of record.  
See Samuels, supra.  As detailed above, neither the veteran's 
official military records themselves nor the information 
provided by USASCRUR establish that his unit was ever 
deployed to Vietnam during his military service.  Moreover, 
the veteran has made vague and inconsistent statements 
concerning the name of the deceased service member, Corporal 
B., and the date of his death.  In addition, the location of 
the death does not correspond to where the veteran said he 
was located on deployment to Vietnam.  There is also the 
matter of how an Army corporal could die on an Air Force 
base, as evidently contended by the veteran.  The objective 
evidence in the file thus does not come close to 
corroborating the veteran's claim that Corporal B died in his 
arms in Vietnam.

The Board finds the veteran's statements regarding other 
alleged stressors to be vague and utterly unreliable given 
the objective evidence in the file which does not verify that 
he ever served in Vietnam.  The Board places greater weight 
on the official records, which do not indicate that the 
veteran participated in combat or ever served in Vietnam, 
than it does on his rather inconsistent and self-serving 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [although the Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements]. 

In view of the foregoing, a preponderance of the evidence is 
against a finding that the veteran engaged in combat with the 
enemy or that he served in Vietnam and experienced the 
stressors he claims to have experienced.  The second element 
of 38 C.F.R. § 3.304(f) has not been met, and the veteran's 
claim fails on that basis.

Medical nexus

As detailed above, the medical records in this case document 
PTSD diagnoses based on the veteran's self-reported 
"combat" service and references to alleged stressors he 
says he experienced in Vietnam.  However, as discussed in 
detail above there is no credible evidence to show that the 
veteran ever served in Vietnam.

It has been held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See e.g. Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In short, a review of the veteran's history leads to the 
conclusion that he does not have PTSD based on his military 
service.  He never served in Vietnam, and because all of his 
alleged stressors are based on his purported service in 
Vietnam, the diagnosis of PTSD of record lack probative 
value.  Element (3) of 38 C.F.R. § 3.304(f) has therefor also 
not been met.

Conclusion

In summary, the Board concludes that service connection for 
PTSD is not warranted.  The veteran is not entitled to the 
application of the benefit of the doubt because there is no 
reasonable doubt that could be resolved in his favor.  38 
C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased rating for right little finger fracture 
disability is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

